Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00401-CR

                                     Christopher Timothy BRADY,
                                               Appellant

                                                  v.

                                          The STATE of Texas,
                                                Appellee

                      From the County Court at Law No. 8, Bexar County, Texas
                                      Trial Court No. 559662
                             Honorable Mary D. Roman, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 5, 2020

AFFIRMED

           Appellant Christopher Timothy Brady appeals his conviction of driving while intoxicated,

second offense, with an open container. On appeal, he argues the trial court abused its discretion

in admitting a laboratory report showing his blood alcohol concentration into evidence because the

State failed to properly authenticate the beginning of the chain of custody for that evidence. We

affirm the trial court’s judgment.
                                                                                      04-19-00401-CR


                                             BACKGROUND

       While on patrol, State Trooper Tyler Morton saw Brady drive past him with a broken high

mount rear light. After witnessing Brady cut in front of another vehicle, Trooper Morton activated

his overhead lights and pulled Brady over. According to Trooper Morton, Brady did not make eye

contact, smelled of alcohol, and did not speak clearly. Trooper Morton also observed an open

container in Brady’s vehicle. Brady told the trooper it was a soda, but mentioned he previously

consumed a few beers. Trooper Morton told Brady about his broken light, and Brady appeared to

be confused. When Trooper Morton asked Brady where he was going, Brady gave a confused

answer.

       After performing a field sobriety test, Trooper Morton concluded Brady was intoxicated,

transported him to the magistrate’s office, and obtained a blood search warrant. A registered nurse

at the Bexar County Magistrate’s Office drew two tubes of Brady’s blood. Trooper Morton

submitted these tubes to the Texas Department of Public Safety (“the Department”) crime lab in

Austin for testing. A forensic scientist with the Department’s crime lab in Austin tested blood

samples from those tubes and concluded Brady’s blood alcohol concentration was .128 grams per

deciliter at the time of the blood draw.

       The State charged Brady with driving while intoxicated, a second offense, with an open

container. In a bench trial, the court heard testimony from Trooper Morton and the forensic

scientist before finding Brady guilty. The trial court assessed punishment at six months in jail with

credit for time served. Brady filed this appeal.

                                               ANALYSIS

                                           Standard of Review

       We review a trial court’s ruling on an authentication issue under an abuse of discretion

standard. Fowler v. State, 544 S.W.3d 844, 848 (Tex. Crim. App. 2018); Watson v. State, 421


                                                   -2-
                                                                                       04-19-00401-CR


S.W.3d 186, 190 (Tex. App.—San Antonio 2013, pet. ref’d). We will uphold a trial court’s

admission of evidence so long as its decision is within the zone of reasonable disagreement.

Fowler, 544 S.W.3d at 848; Watson, 421 S.W.3d at 190.

                                          Applicable Law

       Rule 901 of the Texas Rules of Evidence governs the authentication requirement for the

admissibility of evidence and requires the proponent to produce sufficient evidence to support a

finding that the evidence is what the proponent claims it is. TEX. R. EVID. 901(a); Fowler, 544
S.W.3d at 848. Part of the authentication test is whether the chain of custody was properly

preserved. Watson, 421 S.W.3d at 190; Mitchell v. State, 419 S.W.3d 655, 659 (Tex. App.—San

Antonio 2013, pet. ref’d). The chain of custody is sufficiently authenticated when the State

establishes “the beginning and the end of the chain of custody, particularly when the chain ends at

a laboratory.” Watson, 421 S.W.3d at 190; Mitchell, 419 S.W.3d at 659. The State can prove links

in the chain with circumstantial evidence. Watson, 421 S.W.3d at 190; Mitchell, 419 S.W.3d at

660.

                                            Application

       Brady argues the State did not establish the first part of the chain of custody of State Exhibit

6—the laboratory report regarding Brady’s blood draw—because it did not identify the nurse who

performed Brady’s blood draw by name. At trial, Trooper Morton testified he personally observed

the nurse at the Bexar County Magistrate’s Office draw Brady’s blood using the two blue tubes he

provided and that she inspected. Trooper Morton testified he watched the nurse seal the blue tubes

with tape and write identifying information—including her name—on each tape. He testified he

personally collected the blue tubes from the nurse, placed them in an evidence box, and secured

the evidence box in his patrol car. He also confirmed the blue tubes he placed in the secure

evidence box in his patrol car were the same blue tubes the nurse used to draw Brady’s blood. He


                                                 -3-
                                                                                        04-19-00401-CR


testified he personally later delivered the evidence box to the Department’s crime lab in Austin for

testing.

           The trial court also heard testimony from the forensic scientist with the Department’s crime

lab in Austin who received the secured evidence box and tested the blood. She testified that, in

accordance with the Department’s procedures, she assigned the blood samples a case number,

generated paper documentation, and attached an identifying sticker with a unique bar code to the

blue tubes of blood. She testified she placed the blue tubes of blood in a secured refrigerator before

she tested the blood. When she tested the blood, she inspected each of the blue tubes to confirm

that they had not been tampered with. After testing the blood, she generated the laboratory report.

           This testimony establishes the beginning of the chain of custody and sufficiently

authenticates the laboratory report. See Watson, 421 S.W.3d at 190; Mitchell, 419 S.W.3d at 659–

60. Even though Trooper Morton did not identify the nurse by her name, he testified he watched

the nurse who performed the blood draw write her name on the tape she used to seal the blue tubes

of Brady’s blood, and he confirmed those tubes were the same ones he delivered to the

Department’s crime lab in Austin for testing. This testimony was sufficient for the trial court to

have determined that the laboratory report was derived from the blood that was drawn from Brady.

See Mitchell, 419 S.W.3d at 660 (concluding officer’s testimony that he witnessed a nurse follow

statutory requirements when performing a blood draw sufficiently established the beginning of the

chain of custody). Accordingly, we overrule Brady’s argument that the State failed to establish

the beginning of the chain of custody.

                                              CONCLUSION

           We affirm the trial court’s judgment.

                                                     Beth Watkins, Justice

Do Not Publish


                                                   -4-